          Case 2:17-cv-00136-KOB Document 110 Filed 11/13/18 Page 1 of 4                                                  FILED
                                                                                                                 2018 Nov-13 PM 02:16
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

    WILLIE ABNER, et al.,        )
                                 )
             Plaintiffs,         )
                                 )
        v.                       ) Civil Action File No. 2:15-CV-2040-
                                 ) KOB
    UNITED STATES PIPE AND       )
    FOUNDRY COMPANY, LLC, and    ) This Document Relates to All Cases
    MUELLER WATER PRODUCTS, INC. )
                                 )
             Defendants.         )

                              PARTIES’ JOINT STATUS REPORT
         Plaintiffs, in this and all consolidated cases before the Court, and Defendants United

States Pipe and Foundry Company, LLC (“U.S. Pipe”) and Mueller Water Products, Inc.

(“Mueller”) (collectively, “Defendants”), hereby submit this status report pursuant to

the Court’s October 9, 2018 Order, which compelled certain Plaintiffs to produce an

executed settlement release along with supporting documents, or otherwise respond

to Plaintiffs’ counsel, by October 30, 2018 or be dismissed with prejudice. The

Court’s Order requires the parties to advise the Court of the Plaintiffs who did not

submit an executed settlement release, or otherwise respond to Plaintiffs’ counsel,

by that deadline. A list of the forty-eight (48) Plaintiffs who did not meet the Court’s

October 30, 2018 deadline is attached (Exhibit A)1. Additionally, Plaintiff Angela


1
 Four (4) of these Plaintiffs were inadvertently omitted from the list the Parties provided to the Court on October 5,
2018; however, a copy of the Court’s October 9, 2018 Order was provided to each of these Plaintiffs in accordance
           Case 2:17-cv-00136-KOB Document 110 Filed 11/13/18 Page 2 of 4



Williams-Gowdy has refused to produce an executed settlement release.

         Respectfully submitted this 13th day of November, 2018.


      /s/ Jon C. Conlin                                             /s/ Elizabeth H. Huntley
      Jon C. Conlin (CON049)                                        Elizabeth H. Huntley (asb-1243-
      R. Andrew Jones (JON185)                                      e55e)
      Mitchell Theodore (asb-6549-i00d)                             Attorney for Defendants
      Joel Caldwell (asb-4625-z36e)
      Attorneys for Plaintiffs                                      OF COUNSEL
                                                                    LIGHTFOOT, FRANKLIN &
      CORY WATSON, P.C.                                             WHITE LLC
      2131 Magnolia Avenue, Suite 200                               The Clark Building
      Birmingham, AL 35205                                          400 20th Street North
      jconlin@corywatson.com                                        Birmingham, AL 35203
      ajones@corywatson.com                                         205-581-0700
      mtheodore@corywatson.com                                      ehuntley@lightfootlaw.com
      jcaldwell@corywatson.com
                                                                    /s/ Sharon D. Stuart
                                                                    Sharon D. Stuart (asb-8559-r59s)
                                                                    Michael A. Vercher (asb-4976-
                                                                    h32m)
                                                                    Attorneys for Defendants

                                                                    OF COUNSEL
                                                                    CHRISTIAN & SMALL LLP
                                                                    505 North 20th Street, Suite 1800
                                                                    Birmingham, AL 35203
                                                                    205-795-6588
                                                                    sdstuart@csattorneys.com
                                                                    mavercher@csattorneys.com

                                                                    /s/ Meaghan G. Boyd
                                                                    James C. Grant (admitted pro hac
                                                                    vice)
                                                                    Georgia Bar No. 305410

with that Order and they were each instructed that they would be dismissed if remaining unresponsive. The Parties
agree that the cases of these four Plaintiffs are due to be dismissed and respectfully request that they be treated the
same as the other non-responsive Plaintiffs listed on Exhibit A.


                                                           2
Case 2:17-cv-00136-KOB Document 110 Filed 11/13/18 Page 3 of 4



                                    Douglas S. Arnold (admitted pro hac
                                    vice)
                                    Georgia Bar No. 023208
                                    Meaghan G. Boyd (admitted pro hac
                                    vice)
                                    Georgia Bar No. 142521
                                    Attorneys for Defendants

                                    ALSTON & BIRD LLP
                                    One Atlantic Center
                                    1201 W. Peachtree Street
                                    Atlanta, Georgia 30309-3424
                                    404-881-7000
                                    jim.grant@alston.com
                                    doug.arnold@alston.com
                                    meaghan.boyd@alston.com




                              3
       Case 2:17-cv-00136-KOB Document 110 Filed 11/13/18 Page 4 of 4



               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

WILLIE ABNER, et al.,        )
                             )
         Plaintiffs,         )
                             )
    v.                       ) Civil Action File No. 2:15-CV-2040-
                             ) KOB
UNITED STATES PIPE AND       )
FOUNDRY COMPANY, LLC, and    ) This Document Relates to All Cases
MUELLER WATER PRODUCTS, INC. )
                             )
         Defendants.         )

                         CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the within and foregoing on this

the 13th day of November, 2018, by filing same with the Court’s CM/ECF system,

which will send notice to all counsel of record.




                                              /s/ R. Andrew Jones
                                              CORY WATSON, P.C.




                                          4
